Citation Nr: 0328396	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  96-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

2.  What rating is warranted for right elbow shell fragment 
wound, from June 23, 1995?


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1967 to March 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from February 1996 and November 2000 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  

Because the veteran has disagreed with the initial rating 
assigned for the right elbow disability, the Board has 
characterized the issue as noted on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This issue 
will be addressed in the remand portion of this decision.  

The Board notes that in June 2001, a Travel Board hearing was 
held before the undersigned in Honolulu, Hawaii.  However, 
due to faulty equipment, a complete transcript of that 
hearing could not be prepared.  The veteran consented to a 
video conference hearing as a replacement for the June 2001 
Travel Board hearing.  A videoconference hearing was held 
before the undersigned in June 2002.


FINDINGS OF FACTS

1.  The veteran filed a claim for TDIU in April 2000.

2.  The veteran has been awarded a 100 percent schedular 
rating for a service-connected disability, effective from 
1994.




CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.340, 3.341, 4.3, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2000, the veteran filed a claim for TDIU.  A 
September 2002 Board decision determined that a 100 percent 
schedular rating was warranted for service-connected post-
traumatic stress disorder.  The 100 percent schedular rating 
was made effective from 1994.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation consistent with his education and 
occupational experience as a result of service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  In this case, the appellant submitted a claim for 
TDIU in 2000.  Because he has been awarded a 100 percent 
schedular rating effective prior to the filing of his TDIU 
claim, the issue of his entitlement to TDIU is moot.  
38 C.F.R. § 4.16.  

As there has been a full grant of benefits with regard to an 
award of a 100 percent rating, it is not necessary to address 
the provisions of the Veterans Claims Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002), which 
became effective during the pendency of this appeal.  


ORDER

The issue of entitlement to a total disability rating due to 
individual unemployability is dismissed.


REMAND

In September 2002, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
the Board requested that additional development be 
accomplished by its Evidence Development Unit.  This 
development included obtaining the veteran's Social Security 
Administration records.  It is noted that these records 
include treatment notes pertaining to the right elbow 
disability, which were not previously associated with the 
claims file and thus were not considered by the RO.  In 
addition, it is noted the RO has not considered this issue 
under the VCAA.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans  v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("DAV").  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304 (2002), was inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  In light of DAV, the issue pertaining to 
the veteran's right elbow disability must be remanded to the 
RO to consider all evidence of record in the first instance.  

In March 1996, the veteran filed a notice of disagreement 
with a February 1996 rating decision, in which the RO 
assigned a noncompensable rating for burns the veteran 
received in service.  The RO subsequently increased the 
rating assigned for the burns; however, a statement of the 
case (SOC) was never issued.  In addition, it is noted that 
during a June 2001 hearing, the veteran expressed his 
disagreement with a January 2001 rating decision with regard 
to the rating assigned for his low back disability.  A SOC 
has not yet been issued on this issue either.  These matters 
will be remanded to the RO for issuance of a SOC.  Manlicon 
v. West, 12 Vet. App. 238 (1999).  



Accordingly, this case is REMANDED for the following 
development:

1.  The RO should furnish to the veteran 
and his representative a SOC on the 
issues pertaining to the ratings assigned 
for a back disability and burns.  The RO 
should explain to the veteran the time 
period for filing a substantive appeal, 
and furnish a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) to facilitate 
such filing.  The veteran is hereby 
reminded that the Board will have 
jurisdiction to consider these issues if, 
and only if, an appeal is perfected with 
the timely filing of a substantive 
appeal.

2.  The RO should review the evidence of 
record and adjudicate the issue 
pertaining to the rating assigned for the 
veteran's right elbow disability.  

3.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what VA will do and what the 
appellant must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.  

4.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish the appellant and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



